Citation Nr: 1603477	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-38 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for a back strain with history of minimal diffuse bulge at L2-3, L3-4, and L4-5, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1988 to December 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2008, June 2011, and September 2012, the Board remanded the issue on appeal for further development.  

In a December 2013 decision, the Board denied the claim for an increased rating for a back strain.  The Veteran subsequently appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court, pursuant to a Joint Motion for Partial Remand (Joint Motion), vacated the Board's decision to the extent that it denied a higher rating for a back strain and remanded the issue for readjudication.

In a December 2014 decision, the Board again denied the claim.  The Veteran appealed to the Court.  In September 2015, the Court, pursuant to a Joint Motion, vacated the Board's decision and remanded the matter for further development and readjudication.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons set forth below, the matter on appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In the Joint Motion filed with the Court in September 2015, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) agreed that VA erred when it failed to provide the Veteran with an adequate medical examination of his back (specifically, with respect to quantifying the additional functional limitation, if any, due to flare-ups), and that a new examination was required.  As such, further development is necessary.

Contiguous records of the Veteran's VA medical treatment were last procured for association with the record on January 13, 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claim on appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Encourage the Veteran to seek outpatient care during those times when he is having flare-ups of back pain so that the nature and extent of the flare-ups can be documented for the record.  Notify the Veteran that, if he receives such care, he should provide copies of the records of that care to the AOJ or, alternatively, provide authorization to enable the AOJ to obtain the records.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received since January 13, 2014, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After any additional records are associated with the electronic claims files, provide the Veteran with an appropriate examination to determine the severity of the service-connected lumbar spine disability.  The electronic claims files should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss during flare-ups.  In so doing, the examiner should take note of the Veteran's description of such loss during prior examinations in November 2006 (wherein he indicated that he had flare-ups once every five or six months, and that his functional limitation during flare-ups was 85 to 90%, such that he was unable to move); December 2009 (wherein he indicated he experienced flare-ups every two to three weeks, lasting one to two days); September 2011 (wherein he indicated he experienced severe flare-ups every two to three weeks, lasting one to two days); and December 2012 (where he indicated he had monthly, debilitating flare-ups).

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected lumbar spine disability, including any noted as a result of an MRI, nerve conduction studies (NCS), and/or electromyography (EMG) studies.  The examiner must address the August 2009 MRI report.  If diagnostic testing such as MRI, EMG, or NCS are deemed not necessary, the examiner must provide an explanation for this determination.  In providing this explanation, the examiner must address the Veteran's assertions of radiating pain and numbness.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

